DETAILED ACTION
This Notice of Allowance is in response to the After Final Amendment filed January 24, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1, 3-8, 10-15, and 17-23 are allowable over the references of record for at least the following reasons:
	Claims 1, 8, and 15: determining an oil pressure target for the engine based on one or more engine operating parameters and on a mode of operation set by a power lever of the aircraft, the mode of operation depending on a flight condition of the aircraft, the oil pressure target updated in real-time in response to detecting a change in at least one of the one or more engine operating parameters and the mode of operation.
	The closest prior art is the Hyna reference.  The Hyna reference fails to disclose all of the features of the amended independent claims.  None of the located references teach or suggest determining an oil pressure target for the engine based on one or more engine operating parameters and on a mode of operation set by a power lever of the aircraft, the mode of operation depending on a flight condition of the aircraft, the oil pressure target updated in real-time in response to detecting a change in at least one of the one or more engine operating parameters and the mode of operation.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747